Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into this 22nd day of August, 2008, by and between Cornerworld Corporation (“Cornerworld or Corporation”) and its subsidiaries and affiliates; (collectively be referred to where appropriate as the “Company”) and Scott Beck (“Employee”). RECITALS WHEREAS, the Company wishes to employ Employee in the position of CEO of Cornerworld Corporation and its subsidiaries and affiliates and Employee wishes to be so employed; WHEREAS, this Agreement is being delivered pursuant to the board resolution on August 22, 2008 with unanimous consent of the board; For good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties covenant and agree as follows: AGREEMENT 1.Employment.Cornerworld hereby agrees to employ Employee, and Employee hereby agrees to accept such employment and agrees to perform the services specified herein upon the terms and conditions set forth in this Agreement.The initial term of this Agreement shall commence on September 1, 2008 through August 31, 2011 (the “Initial Term”).Following the Initial Term, the Employee and the Company may elect to continue this Agreement on such terms as the parties may agree to. a.Duties.Employee shall be employed in the position of CEO of Cornerworld effective as of the date of execution of this Agreement.Employee shall perform his obligations hereunder diligently, faithfully and to the best of Employee’s abilities.Employee shall comply in all material respects with all policies and procedures applicable to employees of Cornerworld generally and to Employee specifically. b.Salary. Upon commencement of employment, Employee’s annual base salary (“Base Salary”) shall be $250,000.Employee shall be paid on a bi-monthly basis in accordance with the Company’s normal payroll practices.The Base Salary shall not decrease at any time during the Initial Term of this Agreement.Thereafter, any adjustments to Employee’s annual Base Salary shall be within the sole discretion of the Board of Directors of the Corporation. c.Bonus. In addition to the payment of the Base Salary amounts referred to above, Employee will receive additional bonus compensation in an amount as set forth below: (i)Employee shall be entitle to a bonus fee of .75% of all equity and debt capital raises for the Corporation or any of its subsidiaries and a 1.25% fee on the total transaction value on all Mergers and Acquisitions that the Corporation or any of its subsidiaries completes.In the event that the seller is paid a combination of cash and stock, employee will receive its payment in both cash and stock reflecting the split on a pro-rata basis equal to the structure of the target companies, whether effected in a single transaction or a series of related transactions in which the voting power of a counterparty is combined with or transferred to the Corporation. All such fees due to employee will be payable out of proceeds at closing. (ii)Employee shall be entitled to a Warrant Upon the closing of an Equity or Debt Financing.
